Citation Nr: 0200762	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  98-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
severe right rotator cuff disease with traumatic arthritis 
(major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to October 
1987 and from April 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which, in pertinent part, granted 
service connection for traumatic arthritis with chronic 
impingement syndrome of the right shoulder, status post 
acromioplasty (major), and assigned a noncompensable (0 
percent) disability rating, effective from April 1997.  In a 
July 1998 rating decision, the RO assigned a 10 percent 
rating for the right shoulder disability, and the veteran 
continued to disagree with that evaluation.  In March 2000, 
the RO granted an increased rating to 20 percent for the 
veteran's right shoulder, recharacterizing the condition as, 
severe rotator cuff disease with traumatic arthritis (major), 
from the above effective date.  Inasmuch as this rating is 
not the maximum benefit under the rating schedule and the 
veteran has indicated his dissatisfaction with a 20 percent 
rating, this claim remains in controversy and is still a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 1998 VA Form 9, the veteran requested an RO 
hearing.  In a March 1999 statement, the veteran withdrew his 
request for a hearing.  38 C.F.R. § 20.704(e).

A review of the claims file reveals that, in a December 2001 
statement, the veteran's representative contends that the 
veteran's service-connected disorder is so severe that it 
renders him unable to obtain, or retain, any form of 
substantially gainful employment, warranting entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  Since this issue has not been adjudicated by the RO, 
it is referred to the RO for appropriate action.  

The Board also notes that, in a December 1999 rating 
decision, the RO denied service connection for chronic 
sinusitis, reflux esophagitis/gastroesophageal reflux, 
migraine/tension headaches, and a right ankle disorder as not 
well grounded.  During the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA may, on its own 
motion, readjudicate a claim denied as not well grounded 
during the period beginning on July 14, 1999, and ending on 
the date of the enactment of the VCAA (November 9, 2000).  
Thus, these issues are referred to the RO for appropriate 
action.

In an August 2000 decision, the Board remanded the case for 
further development, in particular for a medical examination.  
Development having been completed, the case is now before the 
Board for further appellate consideration.


FINDING OF FACT

The veteran's right shoulder disability is characterized by 
minor scarring at the lateral margins of the joint capsule 
consistent with previous surgery and thickening with 
increased signal throughout the rotator cuff, and is 
manifested by muscle atrophy, decreased strength and limited 
range of motion, particularly internal and external rotation, 
and subjective complaints of significant pain and some 
numbness, fatigability and weakness.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for severe 
right rotator cuff disease with traumatic arthritis (major) 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 
(2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, during the pendency of the appeal, the VCAA 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of entitlement to a higher 
initial rating as the RO has complied with the notice 
provisions of the VCAA.  This is so because the RO 
specifically notified him of the requirements needed for a 
higher initial rating in the October 1998 Statement of the 
Case (SOC) and subsequent Supplemental Statements of the Case 
(SSOCs) issued in April 2000 and June 2001.  The RO 
specifically notified the appellant of the rating criteria 
for shoulder disabilities.  Further, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant another remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran contends that the rating assigned for his right 
shoulder disability should be increased to reflect more 
accurately the severity of his symptomatology.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that the service and VA medical records, the December 
1997 magnetic resonance imaging (MRI) report, and the January 
1998 and February and September 2000 VA examination reports, 
which evaluated the status of the veteran's disability, are 
adequate for rating purposes.  In particular, the Board notes 
that this case was specifically remanded to afford the 
veteran a neurological examination.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
treatment records, which might be relevant to the veteran's 
claim.  Under these circumstances, the Board concludes that 
the VCAA does not mandate another remand.  Accordingly, no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran contends that he is limited in his range of 
motion as well as his exertional capacity as a result of pain 
in the shoulder caused by his severe rotator cuff injury.  
The veteran suffered an injury to the right shoulder in 
August 1989 after sliding into first base during a softball 
game.  Initially, he modified his activity and underwent 
physical therapy, which was unsuccessful in alleviating his 
pain.  Diagnostic arthroscopy revealed a massive tear of the 
glenoid labrum involving the entire labrum.  Degenerative 
changes were noted at the articular surface along with 
evidence of synovitis.  It was felt that the veteran had 
right shoulder impingement syndrome and he underwent 
arthroscopic subacromial decompression in June 1990.  After 
the veteran's return from the Persian Gulf, he had surgery to 
remove spurs and was given a permanent profile.  A September 
1991 Physical Evaluation Board (PEB) report indicated that he 
was unfit for further service as a result of his right 
shoulder injury.

In an October 1997 rating decision, the veteran was granted 
service connection for traumatic arthritis with chronic 
impingement syndrome of the right shoulder, status post 
acromioplasty (major).  The veteran failed to report for a 
September 1997 VA examination and, as a result, the RO 
assigned a noncompensable rating, effective from April 1997.  
In a July 1998 rating decision, the RO assigned a 10 percent 
rating for the veteran's right shoulder disability based on a 
January 1998 VA examination report.  

VA outpatient treatment reports from February 1994 to 
December 1997 show complaints of, and treatment for, right 
shoulder pain.  An October 1997 Persian Gulf Registry 
examination report shows right shoulder range of motion with 
flexion to 135 degrees, abduction to 100 degrees, external 
rotation to 90 degrees and internal rotation to 80 degrees.  
A November 1997 outpatient treatment record revealed that the 
veteran could elevate to 90 degrees laterally and could 
rotate posteriorly to 30 degrees and anteriorly to 180 
degrees.  He had positive joint crepitus with movement.  
Strength was 5- out of 5 in the right grasp with a slight 
tremor in the right hand secondary to pain with strength 
testing.  Biceps was 5- out of 5.  The assessment was chronic 
right shoulder pain.  A December MRI report shows findings 
which "could lead to impingement."  On examination in 
December 1997, the veteran had decreased range of motion to 
90 degrees, both actively and passively with pain.  External 
rotation was to 90 degrees and internal rotation was to 20 
degrees with crepitation.  

At a January 1998 VA examination, the veteran complained of 
constant pain rated as a 7 on a scale of 1 to 10 and 
indicated that it was affecting his work as he was unable to 
do heavy lifting.  He also reported easy fatigability, that 
his strength was 60 percent of what it used to be, and that 
he was unable to throw overhand.  On examination, there was 
tenderness at the anterior glenohumeral joint and clear 
muscle atrophy of the right shoulder.  Strength was 
diminished to a 4 out of 5.  He showed decreased mobility of 
the right shoulder and forearm.  Supination was limited to 20 
degrees and the veteran shook and grimaced when trying to 
supinate his arm.  There was full pronation.  Forward flexion 
was extremely painful from 0 to 85 degrees with pain-free 
motion from 85 to 135 degrees.  Abduction was limited to 152 
degrees, external rotation to 70 degrees and internal 
rotation to 20 degrees.  X-rays showed no bony or soft tissue 
abnormality.  The diagnosis was right shoulder impingement 
syndrome. 

VA outpatient treatment reports from March 1998 to February 
1999 show that, at a March 1998 outpatient visit, the veteran 
had only 2 to 3 out of 5 muscle strength in the right upper 
extremity.  The assessment was right shoulder pain.  At a 
September 1998 visit, the veteran reported that he had 
constant right shoulder pain and could not tell if the 
Salsalate really helped.  Relafen was prescribed instead of 
Salsalate.  At a November 1998 outpatient visit, the veteran 
reported audible popping and pain on palpation.  On 
examination, right shoulder range of motion was: flexion to 
115 degrees, abduction to 85 degrees, extension to 48 
degrees, external rotation to 80 degrees and internal 
rotation to 25 degrees.  The assessment was severely limiting 
right shoulder pain with diffuse tenderness.  At an 
orthopedic VA visit, right shoulder range of motion was: 
flexion to 90 degrees (active) and to 110 degrees (passive), 
extension to 40 degrees (active) and from 60 to 70 degrees 
(passive), abduction to 85 degrees (active) and to 115 
degrees (passive), internal rotation to the top of the 
buttock (active) and to the upper back (passive), external 
rotation to 45 degrees (active) and 75 degrees (passive) with 
acromioclavicular (AC) pain.  He was positive for biceps 
tendon tenderness, supraspinatus tenderness, crepitus and 
anterior/posterior impingement.  The assessment was rotator 
cuff injury with joint capsule tear and impingement.  The 
veteran was given a subacromial steroid injection.  In 
February 1999, the veteran was given another injection.  His 
right shoulder range of motion was: flexion from 90 to 108 
degrees (active) and to 130 degrees (passive), abduction from 
90 to 95 degrees (active) and from 110 to 120 degrees 
(passive), extension to 45 degrees (active) and to 60 degrees 
(passive), and external rotation was to 30 degrees (active) 
and to 60 degrees (passive).  There was tenderness on 
palpation and crepitus.  Clinically, no significant changes 
were noted from the November 1998 visit.  The impression was 
rotator cuff injury with joint capsule tear.  

At a February 2000 VA joint examination, the veteran reported 
constant pain for which he took medication daily.  He stated 
that he was unable to lift things over his head and this 
limited his activities as an auto mechanic.  The veteran 
indicated that his pain was getting worse and that he had 
decreased strength in the shoulder.  He reported difficulty 
sleeping secondary to pain and indicated that steroid 
injections had helped in the past.  On examination, range 
motion was decreased with forward elevation and abduction to 
about 100 degrees and external and internal rotation to 60 
degrees.  The veteran had significant pain with abduction and 
extension of his right shoulder and pain with rotation.  
Motor strength was to 4+/5 in his shoulder flexors and 
extensors but this was difficult to test secondary to pain.  
The report indicates that the veteran has severe rotator cuff 
disease manifested by decreased strength as well as limited 
range of motion.  The examiner observed that there was MRI 
evidence of thickening of the rotator cuff consistent with 
interstitial injury and nerve degeneration with subacromial 
fluids suggesting a tear in the joint capsule.
In March 2000, the RO granted an increased rating to 20 
percent for the veteran's right shoulder, recharacterizing 
the condition as, severe rotator cuff disease with traumatic 
arthritis (major), effective from April 1997.  This 20 
percent disability rating has remained unchanged.

Pursuant to the August 2000 BVA remand, a September 2000 VA 
peripheral nerves examination was done.  The veteran 
complained of chronic pain in the right shoulder, which he 
likened to "an ice pick stuck in it all the time."  The pain 
was predominantly located over the anterior right shoulder, 
but sometimes radiated laterally.  He reported that he was 
unable to push with the right arm or lift as much weight as 
he could previously.  The veteran indicated weakness and some 
intermittent numbness limited to the palmar surface of the 
hand, along with some decrease in grip strength.  He reported 
that his hand symptoms fluctuated and were worse with certain 
activities such a driving, adding that both the numbness and 
weakness had worsened with time.  The veteran stated that he 
was planning to take a new job, which would not be as 
strenuous on his right shoulder.  On examination, there was 
perhaps mild wasting of the right supraspinatus muscle and 
possible mild winging of the scapula on the right side.  
Strength testing was difficult because of significant pain.  
No definite weakness was noted with abduction, adduction, 
flexion or extension.  There was questionable mild weakness 
of the right triceps.  The veteran reported decreased touch 
sensation over the palmar surface of the right hand.  Deep 
tendon reflexes were 2+ and symmetric at the biceps and 
brachioradialis and 1+ and symmetric at the triceps.  An 
October 2000 electromyograph (EMG) was performed for possible 
nerve impingement.  It revealed mild wasting of supraspinatus 
and infraspinatus and mild triceps weakness.  Right median 
motor and sensory conduction studies and a right ulnar 
sensory conduction study were normal.  Needle examination of 
multiple right upper extremity muscle groups was 
unremarkable.  There was no electrical evidence of a 
mononeuropathy or brachial plexus injury in the right upper 
extremity or of right carpal tunnel syndrome.

The veteran has urged special consideration for pain.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, shall be rated as arthritis, degenerative 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  In this 
regard, during the pendency of this appeal, the veteran's 
right shoulder disability has been rated, by operation of 
Diagnostic Code 5010, either under Diagnostic Codes 5201, 
5203, or most recently, 5202.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5202, 5203 (2001).  

Diagnostic Code 5201 provides that a 20 percent rating is 
warranted if range of motion is limited to shoulder level (20 
percent for major or minor joint); a 30 percent rating is 
warranted for limitation of motion of the major arm when 
range of motion is restricted to midway between the side and 
shoulder level; and a 40 percent rating requires that range 
of motion of the major arm be restricted to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).

Diagnostic Code 5202 contemplates other impairment of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).  
Diagnostic Code 5202 provides that a 50 percent rating is 
warranted for fibrous union of the humerus of the major arm.  
Evaluations in excess of 50 percent require nonunion of the 
humerus (false flail joint) or loss of the head of the 
humerus (flail shoulder).  Recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements warrant a 30 percent rating for the major 
arm.  Malunion of the humerus of the major arm with marked 
deformity warrants a 30 percent evaluation and a moderate 
deformity of the major arm warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001). 

The maximum rating available under Diagnostic Code 5203 
pertaining to impairment of the clavicle or scapula is 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2001).  As 
noted above, the veteran's right shoulder disability is rated 
at 20 percent.  Therefore, the veteran's disability must be 
rated under a different diagnostic code in order to be 
assigned a higher evaluation.

Another potentially applicable diagnostic code possessing 
ratings greater than 20 percent for the major arm is 
Diagnostic Code 5200 for ankylosis of scapulohumeral 
articulation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2001).

With respect to Diagnostic Code 5202, there is no medical 
evidence of malunion of the humerus, fibrous union of the 
humerus, non-union or other indicia of more significant 
impairment, such as infrequent episodes of dislocation of the 
scapulohumeral joint with guarding of all arm movements, 
which would be productive of a rating in excess of 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Likewise, 
Diagnostic Code 5200 is inapplicable because there is no 
evidence of ankylosis of the scapulohumeral articulation.  
Since the veteran has arthritis, the most appropriate 
diagnostic code would be Diagnostic Code 5201.

The Board notes that clinical range of motion findings are at 
about shoulder level with 90 degrees being shoulder level and 
would normally warrant no more than a 20 percent rating under 
Diagnostic Code 5201.  38 C.F.R. § 4.71, Plate I.  However, 
with consideration of the veteran's muscle atrophy (wasting), 
pain on motion, fatigability, weakness, and limitation of arm 
rotation, the right shoulder range of motion more nearly 
approximates (38 C.F.R. § 4.7) to midway between side and 
shoulder level.  The Board also notes that the veteran has 
complained of nightly shoulder pain and that his right 
shoulder disability interferes with his daily work 
activities.  The various VA examiners have confirmed that the 
veteran was significantly disabled in the use of his right 
arm and in his ability to perform daily work activities with 
it due to pain.  Applying the regulatory provisions regarding 
additional functional loss due to pain and weakness as 
outlined in 38 C.F.R. §§ 4.40 and 4.45, and with 
consideration of 38 C.F.R. § 4.7, the Board finds that the 
veteran's right shoulder range of motion is effectively 
limited to midway between side and shoulder level, and no 
more, so as to warrant the next higher rating of 30 percent 
under Diagnostic Code 5201.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 205-57 (1995).  There is no evidence 
that the veteran's shoulder disability has been more severe 
any time during the period of this initial evaluation to 
warrant a higher rating.  Fenderson, supra.  Accordingly, the 
assignment of an initial 30 percent rating for a major arm 
under Diagnostic Code 5201, is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected right 
shoulder disability has resulted in frequent hospitalizations 
or caused marked interference in his employment beyond that 
accounted for by the assigned rating.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 30 percent rating for severe right 
rotator cuff disease with traumatic arthritis (major) is 
granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

